                                                                       
                                    Exhibit 10.9

 

AMENDED AND RESTATED AGREEMENT

                            This AGREEMENT, amended and restated as of December
1, 2003 is between INGERSOLL-RAND COMPANY, a New Jersey corporation (the
"Company"), INGERSOLL-RAND COMPANY LIMITED, a Bermuda company ("IR Limited")
__________ (the "Employee").  Unless otherwise indicated, terms used herein and
defined in Schedule A hereto shall have the meanings assigned to them in said
Schedule.

                            The Company and the Employee are already parties to
an agreement that is currently in effect, which they desire to hereby amend and
restate.

                            The Company, IR Limited and the Employee agree as
follows:

                            1.       OPERATION OF AGREEMENT:

                            This Agreement shall be effective immediately upon
its execution and shall continue thereafter from year to year prior to a Change
of Control Event unless terminated as of any anniversary of the date hereof by
either party upon written notice to the other party given at least 60 days, but
not more than 90 days, prior to such anniversary date.  Notwithstanding the
foregoing, this Agreement may not be terminated after the occurrence of a Change
of Control Event.

                            2.      AGREEMENT TERM:

                            The term of this Agreement shall begin on the date
hereof and, unless terminated pursuant to paragraph 1 prior to a Change of
Control Event, shall end on the fifth anniversary of the occurrence of a Change
of Control Event (or, if later, after satisfaction of all obligations
hereunder).

                            3.     EMPLOYEE'S POSITION AND RESPONSIBILITIES:

                            (a)    The Employee will continue to serve the IR
Group upon the occurrence of a Change of Control Event, in all material
respects, in the same capacity (including position, status, offices, titles and
reporting responsibilities) with the same authorities, duties and
responsibilities as he or she serves immediately prior thereto.

                           (b)    During the term of this Agreement the Employee
shall devote substantially all of his or her business time (excluding vacation
time and sick leave to which the Employee is entitled) and attention exclusively
to the business and affairs of the IR Group and shall use his or her reasonable
best efforts to promote the interests of the IR Group.  The participation of the
Employee in outside directorships and civic or charitable activities, and the
management of the Employee's personal investments in public companies in which
the Employee holdings do not exceed 5% of the outstanding shares or value of
such companies, in each case, which do not materially interfere with the
performance of Employee's duties for the IR Group shall not be deemed a
violation of this paragraph 3.

                             4.      COMPENSATION AND OTHER BENEFITS UPON CHANGE
OF
CONTROL EVENT.

                        The Company and the Employee agree that, upon the
occurrence of any Change of Control Event, the Employee shall receive basic
annual salary, bonus and fringe and other benefits as follows:

                            (a)        Basic Annual Salary and Bonus.  The
Employee's basic annual salary shall be at a rate not less than the rate of
annual salary, which has been paid to the Employee immediately prior to the
Change of Control Event, with such annual increases (but not decreases) equal to
the greater of (i) salary increases as may be contemplated by any applicable
salary adjustment programs of the IR Group (or any member thereof) in effect
immediately prior to the Change of Control Event and applicable to the Employee
and such further increases as shall be determined from time to time by the Board
or (ii) a percentage equal to the percentage increase (if any) in the "Consumer
Price Index for All Urban Consumers" published by the United States Department
of Labor's Bureau of Labor Statistics for the then most recently ended 12-month
period.  In addition, the Employee shall be entitled to receive an annual bonus
in an amount not less than the highest annual bonus received by, or accrued on
behalf of, the Employee with respect to the lesser of (i) the five full Fiscal
Years immediately preceding the Change of Control Event, or (ii) the number of
full Fiscal Years immediately preceding the Change of Control Event during which
the Employee has been employed by the IR Group (or any member thereof) (whether
the bonus is paid to, is accrued on behalf of, is a Deferral Amount (as such
term is defined in the IR Executive Deferred Compensation Plan) or is foregone
by the Employee pursuant to the Ingersoll-Rand Company Estate Enhancement
Program).

                    (b)        Fringe Benefits; Business Expenses.  The Employee
shall be entitled to receive benefits, including but not limited to pension (and
supplemental pension), savings plan (and supplemental savings plan), leveraged
employee stock ownership plan, stock award, performance share, stock option,
deferred compensation, and welfare plans (as defined in section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended, or otherwise)
including, but not limited to, life, medical, prescription drugs, dental,
disability, accidental death and travel accident coverage plans, post-retirement
welfare benefits, and an estate enhancement program on terms no less favorable
than those in effect under each such plan or program immediately prior to the
Change of Control Event, and at no less than the same benefit levels (and no
more than the same employee contribution levels) then in effect under each such
plan or program of the IR Group (or any member thereof) and to receive all other
fringe benefits and perquisites (or their equivalent) from time to time in
effect for the benefit of any executive, management or administrative group for
which the employment position then held by the Employee entitles the Employee to
participate.  The Company shall provide for the payment of, or reimburse the
Employee for, all travel and other out-of-pocket expenses reasonably incurred by
him in the performance of his or her duties hereunder.

                (c)        Management Incentive Unit Plan.  The Company and the
Employee further agree that immediately upon the occurrence of any Change of
Control Event, all amounts theretofore credited to the Employee under the
Management Incentive Unit Plan of Ingersoll-Rand Company, as amended (the "MIU
Plan"), shall become fully vested and all such amounts thereafter credited shall
become fully vested immediately upon such crediting.

                5.        PAYMENTS AND BENEFITS UPON TERMINATION.

                The Employee shall be entitled to the following payments and
benefits upon Termination:

                (a)       Salary and Bonus.  The Company shall pay to the
Employee, in a cash lump sum on the Termination Date, an amount equal to the sum
of (i) the basic annual salary and any annual bonus in respect of a completed
fiscal year, which have not yet been paid to the Employee through the
Termination Date; (ii) an amount equal to the last annual bonus received by, or
awarded to, the Employee with respect to the full Fiscal Year immediately
preceding the Termination Date multiplied by a fraction the numerator of which
shall be the number of full months the Employee was employed by the Company
during the Fiscal Year containing the Employee's Termination Date and the
denominator of which shall be 12; and (iii) an amount equal to the Employee's
basic annual salary multiplied by a fraction, the numerator of which shall be
the number of unused vacation days to which the Employee is entitled as of the
Termination Date and the denominator of which shall be 365, and any other
amounts normally paid to an employee by the IR Group (or any member thereof)
upon termination of employment.  For these purposes, any partial month during
which the Employee is employed shall be deemed a full month.

                (b)     Severance.  The Company shall pay to the Employee, in a
cash lump sum not more than 30 days following the Termination Date, an amount
equal to three times the sum of (i) the highest basic annual salary in effect at
any time during the period beginning five full Fiscal Years immediately
preceding the Change of Control Event and ending on the Termination Date; and
(ii) the Employee's target bonus for the year of termination or, if higher, the
highest annual bonus received by, or accrued on behalf of, the Employee during
the period beginning five full Fiscal Years immediately preceding the Change of
Control Event and ending on the Termination Date (whether the bonus is paid to,
is accrued on behalf of, is a Deferral Amount (as such term is defined in the IR
Executive Deferred Compensation Plan) or is foregone by the Employee pursuant to
the Ingersoll-Rand Company Estate Enhancement Program).

             (c)     Employee Benefit Plans.  For the three-year period
following the Termination Date (or, if sooner, until the Employee is covered
under a comparable plan offered by a subsequent employer), the IR Group (or any
member thereof) shall continue to cover the Employee under those employee
welfare plans (including, but not limited to, life, medical, prescription drugs,
dental, accidental death and travel accident and disability coverage, but not
including any severance pay plan, other than that provided pursuant to this
Agreement or any pension plan) applicable to the Employee on the Termination
Date at the same benefit levels then in effect (or shall provide their
equivalent); provided, however, that if the Employee becomes employed by a new
employer and participates in a welfare plan of such employer that is at least as
favorable as the comparable plan of the IR Group (or any member thereof), the
Employee's coverage hereunder under the applicable welfare plan of the IR Group
(or any member thereof) (or the equivalent) shall continue as secondary coverage
to that provided by the new employer until the third anniversary of the
Termination Date (but shall become primary coverage on or prior to the third
anniversary of the Termination Date if, for any reason, the Employee ceases to
participate in the new employer's plan or if such new employer's plan becomes
less favorable than the comparable plan of the IR Group (or any member
thereof)).

            (d)        Deferred Compensation, Savings and Leveraged Employee
Stock Ownership Plans.  As soon as practicable following the determination
thereof (but in any event no later than 30 days following the Termination Date),
the Company shall pay the Employee an amount (in one lump sum cash payment and
in lieu of the benefit otherwise provided under the applicable plan) equal to
the value of the sum of:  (i)with respect to the IR Executive Deferred
Compensation Plan (the "Executive Deferred Plan"), the number of IR Stock units
credited to the Employee's Account Balance for all Plan Years (as such terms are
defined in the Executive Deferred Plan) at the Termination Date multiplied by
the Company Stock Value (as defined in paragraph 5(g) below) plus the value of
all other amounts credited to the Employee's Account Balance for all Plan Years
under the Executive Deferred Plan at the Termination Date as such value is
determined under the terms of the Executive Deferred Plan; (ii) the number of
Common Stock Equivalents credited to the Employee's Employee Account under the
Ingersoll-Rand Company Supplemental Employee Savings Plan at the Termination
Date multiplied by the Company Stock Value; (iii) the amount credited to the
Employee's Supplemental RAP Account under the Ingersoll-Rand Company
Supplemental Employee Savings Plan at the Termination Date; (iv) all
contributions to, or amounts credited to, the Ingersoll-Rand Company Employee
Savings Plan, IR/Clark Leveraged Employee Stock Ownership Plan, and
Ingersoll-Rand Company Supplemental Employee Savings Plan, (and earnings and
appreciation attributable thereto) that theretofore were made by the IR Group
(or any member thereof) on behalf of the Employee and are forfeited as a result
of the Employee's Termination; and (v) six percent (or such higher maximum
Company Matching Contribution percentage provided under the Ingersoll-Rand
Company Employee Savings Plan as of the Termination Date, calculated as though
no Contribution Percentage Limitation or other limits under the Ingersoll-Rand
Company Employee Savings Plan were applicable (as those terms are defined in the
Ingersoll-Rand Company Employee Savings Plan)) of the aggregate amount payable
pursuant to paragraphs 5(a) and 5(b).

            (e)        Pension Benefits.

                        (i)        No later than 30 days following the
Termination Date, the Company shall pay the Employee an amount (in one lump sum
cash payment and in lieu of the benefit otherwise provided under the applicable
plan, program or agreement) equal to the present value of the sum of the pension
benefits the Employee is entitled to receive under (A) the Ingersoll-Rand
Company Supplemental Pension Plan (the "Section 415 Excess Plan"), (B) the
Ingersoll-Rand Company Elected Officers Supplemental Program (the "Elected
Officers Supplemental Program" or the "Program"), and, if applicable, (C) the
Ingersoll-Rand Company Executive Supplementary Retirement Agreement (the
"Ten-Year Annuity"), all as in effect immediately prior to the Change of Control
Event (collectively, the "Pension Benefit").

                        (ii)        This paragraph 5(e)(ii) shall apply only in
the event that the portion of the Pension Benefit under the Elected Officers
Supplemental Program, after application of paragraph 5(e)(iii), is less than
zero ($0.00).  In calculating the portion of the Pension Benefit under Section
1.1 of the Section 415 Excess Plan the Company shall credit the Employee with
five additional years of credited service (within the meaning of the Company's
qualified defined benefit plan in which the Employee actively participates
immediately prior to the Change of Control Event (the "Qualified Pension
Plan"),and including compensation, vesting and age credit) and five additional
years of age for purposes of the Section 415 Excess Plan but not the Qualified
Pension Plan.

                      (iii)        In calculating the portion of the Pension
Benefit under the Elected Officers Supplemental Program, the Company shall:  (A)
credit the Employee with an additional five Years of Service (as defined in the
Program) and an additional five years of age for purposes of computing the
amount of the Pension Benefit; and (B) define "Final Average Pay" in Section
1.10 of the Program as 1/3 of the severance amount determined pursuant to
paragraph 5(b) of this Agreement.  If, after crediting five years of age, the
Employee is less than 55 years old, the portion of his or her Pension Benefit
under the Program shall be reduced for commencement prior to age 55 in
accordance with the applicable provisions of the Program.

                    (iv)        In calculating the portion of the Pension
Benefit under the Ten-Year Annuity:  (A) the phrase "subject to paragraph 5
hereof" shall be deleted, and the phrase "normal retirement age" or "age 65", as
applicable depending on the Employee's arrangement, shall be replaced with "age
62", in each case, in paragraph 1; (B) the Company shall credit the Employee
with five additional years of age but to an age no greater than 62; and (C) the
competition restriction under the Ten-Year Annuity shall be deleted, and shall
be null and void as of the Termination Date.

                    (v)        The present value of the Pension Benefit under
the Elected Officers Supplemental Program, the Ten-Year Annuity and, only in the
event that paragraph 5(e)(ii) applies, the Section 415 Excess Plan, shall be
calculated using (A) an interest rate equal to the product of (I) the 10-year
Treasury Note rate as used in the Elected Officers Supplemental Program's
definition of Actuarial Equivalent times (II) one minus the federal income tax
rate at the highest bracket of income for individuals in effect for the year
containing the date of payment, (B) the mortality rate used to determine lump
sum values in the Elected Officers Supplemental Program, and (C) actual age
without the five year addition to age, except that the Ten-Year Annuity present
value shall be calculated using no mortality assumption and actual age plus the
additional five years but to an age no greater than 62.

        (f)        Retiree Welfare Benefits.  For purposes of determining the
Employee's eligibility for post-retirement benefits under any welfare plan
maintained by the IR Group (or any member thereof) prior to the occurrence of a
Change of Control Event, the Employee shall be credited with any combination of
additional years of service and age not exceeding 10 years, to the extent
necessary to qualify for benefits.  If, after taking into account such
additional age and service, the Employee is eligible for any such
post-retirement welfare benefits (or would have been eligible under the terms of
such plans as in effect prior to the occurrence of the Change of Control Event),
the Employee shall receive, commencing on the third anniversary of the
Termination Date, post-retirement welfare benefits no less favorable than the
benefits the Employee would have received under the terms and conditions of the
applicable plans in effect immediately prior to the occurrence of the Change of
Control Event.

        (g)        Employee Stock Awards, Options, SARs, Performance Share
Awards and MIUs.  No later than 30 days following the Termination Date, the
Company shall pay the Employee an amount (in one lump sum cash payment and in
lieu of the benefit otherwise provided under the applicable plan) equal to the
aggregate Company Stock Value (defined below) (except in the case of the
Ingersoll-Rand Company Limited Performance Share Program (the "PSP") in which
case the amount shall be equal to three times the aggregate Company Stock Value)
of all shares underlying 100% of the Employee's then outstanding and unpaid
stock and stock based awards (excluding stock options) (minus any applicable
exercise price, in the case of stock appreciation rights) under the
Ingersoll-Rand Company Limited Incentive Stock Plans, the PSP, the MIU Plan and
any similar plans of the IR Group (or any member thereof) or any other related
company, which shall all be deemed vested and performance objectives shall be
deemed fully earned (for the PSP, fully earned performance objectives means that
100% of the target award amount under the PSP shall have been earned), whether
or not otherwise vested and fully earned in accordance with the terms of the
employee benefit plans and agreements pursuant to which such stock and stock
based awards were granted (upon such payment in full, such stock and stock based
awards shall be cancelled and be of no further force or effect).  In addition,
all options to purchase Class A common shares of IR Limited (or the stock of any
company for which IR Limited's shares have been substituted or exchanged or in
respect of which options have been granted to the Employee) ("Company Stock")
and all stock appreciation rights held by the Employee immediately prior to
Termination shall become exercisable as of the Termination Date, whether or not
otherwise exercisable in accordance with the terms of the employee benefit plans
and agreements pursuant to which such options and stock appreciation rights were
granted.  During the 60 day period following the Termination Date, the Employee
shall have the right to elect to exercise any or all stock options then held by
the Employee as if such option were a stock appreciation right and, therefore,
receive a cash payment equal to (x) the number of shares of Company Stock
subject to each such option (or portion thereof), multiplied by (y) the excess
of the Company Stock Value over the exercise price of such option (upon such
payment in full, any stock option so exercised as a stock appreciation right
shall be cancelled and be of no further force or effect).  For purposes of this
Agreement, Company Stock Value shall be deemed to be the highest of:  (i) the
closing sale price of the Company Stock on the New York Stock Exchange on the
Change of Control Event; (ii) the closing sale price of the Company Stock on the
New York Stock Exchange on the Termination Date; and (iii) the highest closing
sale price of the Company Stock on the New York Stock Exchange during the 30
trading days immediately preceding the acquisition of more than 50% of the
outstanding Company Stock by any person or group (including Affiliates of such
person or group).  If, as of any valuation date, the Company Stock is not traded
on the New York Stock Exchange, the Company Stock Value shall be the closing
sale price of the Company Stock on the principal national securities exchange on
which the Company Stock is traded or, if the Company Stock is not traded on any
national securities exchange, the closing bid price of the Company Stock in the
over-the-counter market.

        (h)        Estate Enhancement Program.  If the Employee participates in
the Ingersoll-Rand Company Estate Enhancement Program, the terms thereof shall
apply.

        (i)         Outplacement Expenses.  For the three year period following
the Termination Date, the Company shall reimburse the Employee for all
reasonable expenses (up to 15% of the Employee's basic annual salary, but no
more than $75,000, per 12 month period) incurred by the Employee for
professional outplacement services by qualified consultants selected by the
Employee.

                    6.       PARACHUTE EXCISE TAX GROSS-UP.

                    (a)     If, as a result of any payment or benefit provided
under this Agreement, either alone or together with other payments and benefits
which the Employee receives or is then entitled to receive from the IR Group (or
any member thereof), the Employee becomes subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), (together with any income, employment or other taxes, interest and
penalties thereon, an "Excise Tax"), the Company shall pay the Employee an
amount sufficient to place the Employee in the same after-tax financial position
that he or she would have been in if he or she had not incurred any Excise Tax
(together with any taxes, interest and penalties hereon, the "Gross-Up
Payment").  For purposes of determining whether the Employee is subject to an
Excise Tax, (i) any payments or benefits received by the Employee (whether
pursuant to the terms hereof or pursuant to any plan, arrangement or other
agreement with the IR Group (or any member of the IR Group) shall be deemed to
be contingent on a change described in Section 280G(b)(2)(A)(i) of the Code and
shall be taken into account and (ii) the Employee shall be deemed to pay taxes
at the highest marginal applicable rates of such taxation for the calendar year
in which the Gross-Up Payment is to be made, net of the maximum deduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

                    (b)     The determination of whether the Employee is subject
to Excise Tax and the amounts of such Excise Tax and Gross-Up Payment, as well
as other calculations hereunder, shall be made at the expense of the Company by
the independent auditors of the Company immediately prior to the Change of
Control Event, which shall provide the Employee with prompt written notice (the
"Company Notice") setting forth their determinations and calculations.  Within
30 days following the receipt by the Employee of the Company Notice, the
Employee may notify the Company in writing (the "Employee Notice") if the
Employee disagrees with such determinations or calculations, setting forth the
reasons for any such disagreement.  If the Company and the Employee do not
resolve such disagreement within 10 business days following receipt by the
Company of the Employee Notice, the Company and the Employee shall agree upon a
nationally recognized accounting or compensation firm (the "Resolving Firm") to
make a determination with respect to such disagreement.  If the Employee and the
Company are unable to agree upon the Resolving Firm within 20 business days
following the Employee Notice, the New York office of Towers, Perrin shall be
the Resolving Firm.  Within 30 business days following the Employee Notice, if
the disagreement is not resolved by such time, each of the Employee and the
Company shall submit its position to the Resolving Firm, which shall make a
determination as to all such disagreements within 30 days following the last of
such submissions, which determination shall be binding upon the Employee and the
Company.  The Company shall pay all reasonable expenses incurred by either party
in connection with the determinations, calculations, disagreements or
resolutions pursuant to this paragraph, including, but not limited to,
reasonable legal, consulting or other similar fees and expenses.

                      (c)     The Employee shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of a Gross-Up Payment.  Such notification shall be
given as soon as practicable but no later than 10 business days after the
Employee is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Employee shall not pay such claim prior to the expiration of the 30
day period following the date on which the Employee gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Employee in
writing prior to the expiration of such period that it desires to contest such
claim, the Employee shall:

                                     (i)        give the Company any information
reasonably requested by the Company relating to such claim;

                                    (ii)      take such action in connection
with contesting such claim as the Company shall reasonably request in writing
from time to time, including, without limitation, accepting legal representation
with respect to such claim by an attorney reasonably selected by the Company and
reasonably satisfactory to the Employee;

                                    (iii)      cooperate with the Company in
good faith in order to effectively contest such claim; and

                                    (iv)      permit the Company to participate
in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Employee harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.

                    (d)            The Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Employee to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Employee agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Employee to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Employee on an interest-free basis, and shall
indemnify and hold the Employee harmless, on an after-tax basis, from any Excise
Tax or other tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided, further, that if the Employee is required to
extend the statute of limitations to enable the Company to contest such claim,
the Employee may limit this extension solely to such contested amount.  The
Company's control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.  In addition, no
position may be taken nor any final resolution be agreed to by the Company
without the Employee's consent if such position or resolution could reasonably
be expected to adversely affect the Employee (including any other tax position
of the Employee unrelated to the matters covered hereby).

                    (e)            As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Company or the Resolving Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
("Underpayment"), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies and the Employee
thereafter is required to pay to the Internal Revenue Service an additional
amount in respect of any Excise Tax, the Company or the Resolving Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall promptly be paid by the Company to or for the benefit of the
Employee.

                    (f)            If, after the receipt by Employee of an
amount advanced by the Company in connection with the contest of Excise Tax
claim, the Employee becomes entitled to receive any refund with respect to such
claim, the Employee shall promptly pay to the Company the amount of such refund
actually received (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by the Employee of an amount
advanced by the Company in connection with an Excise Tax claim, a determination
is made that Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify the Employee in writing of its intent to
contest the denial of such refund prior to the expiration of 30 days after such
determination, such advance shall be forgiven and shall not be required to be
repaid and the amount of such advance shall be offset, to the extent thereof, by
the amount of the Gross-Up Payment.

                    7.            EFFECT ON OTHER ARRANGEMENTS.         

No provision of this Agreement shall affect or limit any interests or rights
vested in the Employee under any other agreement or arrangement with the IR
Group (or any member thereof) and the Employee or under any pension,
profit-sharing, medical or other insurance or other benefit plans of the IR
Group (or any member thereof) which may be in effect and in which the Employee
may be participating at any time.

                    8.            CONFIDENTIALITY.

The Employee agrees to hold in confidence any and all confidential information
known to him concerning the IR Group (or any member thereof) and its businesses
so long as such information is not otherwise publicly disclosed; provided that
the Employee shall be entitled to divulge confidences and confidential
information (i) as required by applicable law or legal process (e.g., subpoena
or investigation by governmental authority) or (ii) to defend the Employee in
any action, suit or investigation or to enforce the Employee's rights hereunder
or otherwise.

                    9.            MISCELLANEOUS.

                   (a)            Legal Expenses; Severability.  The Company
shall pay all costs and expenses, including attorneys' fees, of the Company and,
at least quarterly, the Employee, in connection with any legal proceedings,
whether or not instituted by the IR Group (or any member thereof), relating to
the interpretation or enforcement of this Agreement.  In the event that the
provisions of this paragraph shall be determined to be invalid or unenforceable
in any respect, such declaration shall not affect the remaining provisions of
this Agreement, which shall continue in full force and effect.

                  (b)            Mitigation.  All payments or benefits required
by the terms of this Agreement shall be made or provided without offset,
deduction, or mitigation on account of income the Employee may receive from
other employment or otherwise and the Employee shall not have any obligation or
duty to seek any other employment or otherwise earn any amounts to reduce or
mitigate any payments required hereunder.

                  (c)            Death of the Employee.  In the event of the
Employee's death subsequent to Termination, all payments called for hereunder
shall be paid to the Employee's designated beneficiary or beneficiaries, or to
his or her estate if he or she has not designated a beneficiary or
beneficiaries.

                  (d)            Notices.  Any notice or other communication
provided for in this Agreement or contemplated hereby shall be sufficiently
given if given in writing and delivered by hand, by overnight courier (with
receipt) or by certified mail, return receipt requested, and addressed, in the
case of the Company, to the Company at:

                                    200 Chestnut Ridge Road
                                    Woodcliff Lake, New Jersey  07677
                                    Attention:  President

                                    or such other address if the executive
offices of the
                                    Company have moved;

with a copy to IR Limited at:

                                    c/o Ingersoll-Rand Company
                                    200 Chestnut Ridge Road
                                    Woodcliff Lake, New Jersey  07677
                                    Attention:  Chairman of the Board of
Directors

                                    or such other address if the executive
offices of the
                                    Company have moved;

and, in the case of the Employee, to the Employee at:




Either party may designate a different address by giving notice of change of
address in the manner provided above.

                  (e)            Waiver.  No waiver or modification in whole or
in part of this Agreement, or any term or condition hereof, shall be effective
against any party unless in writing and duly signed by the party sought to be
bound.  Any waiver of any breach of any provision hereof or any right or power
by any party on one occasion shall not be construed as a waiver of, or a bar to,
the exercise of such right or power on any other occasion or as a waiver of any
subsequent breach.

                  (f)            Binding Effect; Successors.  This Agreement
shall be binding upon and shall inure to the benefit of the Company, IR Limited
and the Employee and their respective heirs, legal representatives, successors
and assigns.  If the Company and/or IR Limited shall be merged into or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  The Company and/or IR Limited, as
applicable, will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company and/or IR Limited, as applicable, by agreement in form
and substance satisfactory to the Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company and/or IR Limited would be required to perform it if no such succession
had taken place.  The provisions of this paragraph shall continue to apply to
each subsequent employer of the Employee hereunder in the event of any
subsequent merger, consolidation or transfer of assets of such subsequent
employer.

                  (g)            Calculations.  Subject to Section 6,
calculation of all benefits and amounts payable hereunder shall be made, at the
expense of the Company, by the Wellesley Hills, Massachusetts office of Watson
Wyatt & Company (or the Company's then actuary immediately prior to the Change
of Control Event).

                  (h)            Plan Limitations.  In the event the Company is
unable to provide any benefit required to be provided under this Agreement
through a plan sponsored by the IR Group (or any member thereof), the Company
shall, at its own cost and expense, take appropriate actions to insure that
alternative arrangements are made so that equivalent benefits can be provided to
the Employee, including to the extent appropriate purchasing for the benefit of
the Employee (and if applicable the Employee's dependents) individual policies
of insurance providing benefits, which on an after-tax basis, are equivalent to
the benefits required to be provided hereunder.

                  (i)            Payment Obligations.  In the event the Company
is unable to, or for any reason does not, pay or provide to the Employee all or
any portion of the payments and benefits required to be paid and provided under
this Agreement (whether such payments and benefits are attributable to
compensation (including but not limited to basic annual salary and bonus),
benefits under any plan, program or arrangement, a Gross-Up Payment, or legal,
business or outplacement expenses, or any other payment or benefit), IR Limited
shall guarantee, to the same extent that the Company is or would be liable for
such payments and benefits, that it will pay such amounts or provide such
benefits to the Employee in accordance with the terms of this Agreement.  Any
such payments shall be made and any such benefits shall be provided within 10
days following the date such payments or benefits should have been paid or
provided by the Company.

                  (j)            Controlling Law; Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey applicable to contracts made and to be performed therein, without
regard to conflicts of laws principles.  Any suit, action or proceeding related
to this Agreement, or any judgment entered by any court related to this
Agreement, may be brought only in any court of competent jurisdiction in the
State of New Jersey, and the parties hereby submit to the exclusive jurisdiction
of such courts.  The parties (and any Affiliates of the Company or beneficiary
of the Employee, or any successor to the Company or the Company's Affiliate)
irrevocably waive any objections which they may now or hereafter have to the
laying of venue of any suit, action or proceeding brought in any court of
competent jurisdiction in the State of New Jersey, and hereby irrevocably waive
any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.

                10.            EFFECT ON PRIOR AGREEMENTS.

                Subject to paragraph 7, this Agreement contains the entire
understanding between the parties hereto and supersedes in all respects any
prior employment or severance agreement or understanding between any member of
the IR Group and the Employee.

                IN WITNESS WHEREOF, the Company, IR Limited and the Employee
have executed this Agreement as of the day and year first above written.

INGERSOLL-RAND COMPANY

/s/ Herbert L. Henkel                                                
            __________________________
By:       Herbert L. Henkel                                            
         EMPLOYEE
Title:     President and
            Chief Executive Officer

INGERSOLL-RAND COMPANY LIMITED

/s/ Herbert L. Henkel                        
By:       Herbert L. Henkel
Title:    Chairman, President and
Chief Executive Officer
 

Schedule A

CERTAIN DEFINITIONS

                As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:

                "Affiliate", used to indicate a relationship with a specified
person, means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such a specified person.

                "Associate", used to indicate a relationship with a specified
person, means (i) any corporation, partnership, or other organization of which
such specified person is an officer or partner; (ii) any trust or other estate
in which such specified person has a substantial beneficial interest or as to
which such specified person serves as trustee or in a similar fiduciary
capacity; (iii) any relative or spouse of such specified person, or any relative
of such spouse who has the same home as such specified person, or who is a
director or officer of any member of the IR Group; and (iv) any person who is a
director, officer, or partner of such specified person or of any corporation
(other than any member of the IR Group), partnership or other entity which is an
Affiliate of such specified person.

                "Beneficial Owner" means the same as such term is defined by
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (or any
successor provision at the time in effect); provided, however, that any
individual, corporation, partnership, group, association, or other person or
entity which has the right to acquire any of IR Limited's Voting Securities at
any time in the future, whether such right is contingent or absolute, pursuant
to any agreement, arrangement, or understanding or upon exercise of conversion
rights, warrants or options, or otherwise, shall be deemed the Beneficial Owner
of such securities.

                "Board" means the Board of Directors of IR Limited (or, if IR
Limited is then a subsidiary of any other company, of the ultimate parent
company).

                "Cause" means (i) any action by the Employee involving willful
malfeasance or willful gross misconduct having a demonstrable adverse effect on
any member of the IR Group; (ii) substantial and continuing refusal by the
Employee in willful breach of this Agreement to perform his or her employment
duties hereunder; or (iii) the Employee being convicted of a felony under the
laws of the United States or any state.

                Termination of the Employee for Cause shall be communicated by a
Notice of Termination given within one year after the Board (i) has knowledge of
conduct or an event allegedly constituting Cause; and (ii) has reason to believe
that such conduct or event could be grounds for Cause.  For purposes of this
Agreement a "Notice of Termination" shall mean delivery to the Employee of a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to the Employee
("Preliminary Notice") and reasonable opportunity for the Employee, together
with the Employee's counsel, to be heard before the Board prior to such vote) of
finding, in the good faith opinion of the Board, that the Employee has engaged
in the conduct constituting Cause and specifying the particulars thereof in
detail.  Upon the receipt of the Preliminary Notice, the Employee shall have 30
days in which to appear with counsel or take such other action as he or she
desires on his or her behalf, and such 30-day period is hereby agreed to by the
parties as a reasonable opportunity for the Employee to be heard.  The Board
shall no later than 45 days after the receipt of the Preliminary Notice by the
Employee communicate its findings to Employee.  A failure by the Board to make
its finding of Cause or to communicate its conclusion within such 45-day period
shall be deemed to be a finding that the Employee has not engaged in the conduct
described herein.  Any termination of the Employee's employment (other than by
death or Permanent Disability) within 45 days after the date that the
Preliminary Notice has been given to the Employee shall be deemed to be a
termination for Cause; provided, however, that if during such period the
Employee voluntarily terminates other than for Good Reason or the Company
terminates the Employee other than for Cause, and the Employee is found (or is
deemed to be found) not to have engaged in the conduct described herein, such
termination shall not be deemed to be for Cause.

                "Change of Control Event" means the date (i) any individual,
corporation, partnership, group, association or other person or entity, together
with its Affiliates and Associates (each a "Person") (other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or IR Limited), is or becomes the Beneficial Owner of securities of IR Limited
representing 20% or more of the combined voting power of IR Limited's Voting
Securities; (ii) the Continuing Directors fail to constitute a majority of the
members of the Board; (iii) of consummation of any transaction or series of
transactions under which IR Limited is merged or consolidated with any other
company; or (iv) of any sale, lease, exchange or other transfer, in one
transaction or a series of related transactions, of all, or substantially all,
of the assets of IR Limited, other than any sale, lease, exchange or other
transfer to any Person or entity where IR Limited owns, directly or indirectly,
at least 80% of the combined voting power of the Voting Securities of such
Person or entity or its parent corporation after any such transfer; provided,
however, that in the case of a transaction described in (i), (iii) or (iv),
above, there shall not be a Change of Control Event if the shareholders of IR
Limited immediately prior to any such transaction own (or continue to own by
remaining outstanding or by being converted into Voting Securities of the
surviving entity or parent entity) 70% or more of the combined voting power of
the Voting Securities of IR Limited, the surviving entity or any parent of
either immediately following such transaction, in substantially the same
proportion to each other as prior to such transaction.

                "Continuing Director" means a director who either was a member
of the Board on the date hereof or who became a member of the Board subsequent
to such date and whose election, or nomination for election by IR Limited's
shareholders, was Duly Approved by the Continuing Directors on the Board at the
time of such nomination or election, either by a specific vote or by approval of
the proxy statement issued by IR Limited on behalf of the Board in which such
person is named as nominee for director, without due objection to such
nomination, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person or
entity other than the Board.

                "Duly Approved by the Continuing Directors" means an action
approved by the vote of at least two-thirds of the Continuing Directors then on
the Board.

                "Fiscal Year" means the fiscal year of the Company.

                "Good Reason" means (i) a material adverse change in the
Employee's job responsibilities, title or status from those in effect on the
date hereof or as enhanced from time to time, which change continues for a
period of at least 15 days after written notice from the Employee; (ii) a
reduction of the Employee's base salary or target bonus, the failure to pay
Employee's salary or bonus when due, or the failure to maintain on behalf of the
Employee (and his or her dependents) benefits which are at least as favorable in
the aggregate to those provided for in paragraph 4(b); (iii) the relocation of
the principal place of the Employee's employment by more than 35 miles from the
Employee's principal place of employment immediately prior to the Change of
Control Event, or the imposition of travel requirements on the Employee not
substantially consistent with such travel requirements existing immediately
prior to the Change of Control Event; (iv) the failure of the Company and/or IR
Limited, as applicable, to obtain the assumption of, and the agreement to
perform, this Agreement by any successor as contemplated in paragraph 9(f); or
(v) the failure of the Company and, to the extent applicable, IR Limited to
perform any of their other material obligations under this Agreement and the
continuation of such failure for a period of 15 days after written notice from
the Employee.

                        "IR Group" means the Company and its Affiliates,
including without limitation, IR Limited.

                        "Permanent Disability", as applied to the Employee,
means that (i) he or she has been totally incapacitated by bodily injury or
disease so as to be prevented thereby from performing his or her duties
hereunder; (ii) such total incapacity shall have continued for a period of six
consecutive months; and (iii) such total incapacity will, in the opinion of a
qualified physician, be permanent and continuous during the remainder of the
Employee's life.

                        "Termination" means (i) following the occurrence of a
Change of Control Event, (A) the termination of the Employee's employment
without Cause or (B) the resignation by an Employee for Good Reason, and (ii)
prior to the occurrence of a Change of Control Event, but following the
execution of an agreement or the commencement of a tender offer, proxy contest
or other action that, if consummated, would reasonably be expected to result in
a Change of Control Event and, in each case, does result in a Change of Control
Event, the termination of the Employee's employment, or a material adverse
change in the Employee's job responsibilities, title or status, reduction of the
Employee's base salary or target bonus, the relocation of the Employee's
principal place of employment by more than 35 miles or the imposition of travel
requirements on the Employee not substantially consistent with the Employee's
job; provided, that such term shall not include any termination of employment
for Cause, any resignation without Good Reason (except as provided in clause
(ii), above), or any termination of employment on account of an Employee's death
or Permanent Disability.

                        "Termination Date" means the effective date of an
Employee's Termination; provided, that with respect to a Termination that occurs
prior to a Change of Control Event, the effective date of such Termination shall
be deemed to be the date immediately following the Change of Control Event.

                        "Voting Securities" means the outstanding securities
entitled to vote generally in the election of directors.